Citation Nr: 1816231	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability characterized by short-term memory loss, dizziness, confusion, and low energy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a compensable rating for right ear hearing loss.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to a total disability rating indicating individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION


The Veteran had active duty from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for short-term memory, dizziness, confusion, and low energy.  In addition, the matter of a compensable rating for erectile dysfunction comes before the Board from an April 2013 rating decision recharacterized and continued in an April 2015 rating decision.  Specifically, the grant of service connection for erectile dysfunction was originally characterized as special monthly compensation (SMC) for loss of use of a creative organ. 

The evidence of record has raised the issue of entitlement to a TDIU.  

The Board remanded the case in November 2014 and May 2016, both to cure procedural defects and for additional evidentiary development.  The case has returned to the Board for further appellate action.

In correspondence dated October 18, 2017, the Veteran's representative requested written notification that the appeal had been certified to the Board so that he could perform additional file review and determine whether to request a hearing or submit new evidence.  However, the Board had informed the Veteran and the representative in correspondence dated September 22, 2017 that the appeal had been received at the Board and placed on the docket.  In accordance with 38 C.F.R. § 20.1304 (2017), the Veteran and representative were informed that they had 90 days or until the Board issues a decision to submit additional argument or evidence.  In previous substantive appeals, the Veteran declined the opportunity for a hearing, and the Veteran and his representative received statements of the case and supplemental statements of the case addressing the issues on appeal in June and July 2017.  Moreover, in December 2015, the Board granted the Veteran's motion for advancement on the docket for hardship reasons.  Therefore, the Board finds that the notice of docketing of the appeal was provided and that sufficient time was available to respond.  As good cause was not shown, a further extension is not warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2).

The issues of entitlement to service connection for a disability characterized by short-term memory loss, dizziness, confusion, and low energy, including as secondary to service-connected diabetes mellitus; entitlement to service connection for left ear hearing loss; entitlement to a compensable rating for right ear hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115b, Diagnostic Code 7522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted in the Introduction, this case was remanded to the AOJ in November 2014 and May 2016, both to cure procedural defects and for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist.

VA has a duty to notify for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the Veteran's claim for entitlement to service connection.  VA's duty to notify was satisfied by a November 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has also appealed with respect to the propriety of the assigned rating for erectile dysfunction, for which the RO granted service connection (as SMC) in April 2013.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claims.  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3,159(c)(4) (2017).  The Veteran was afforded multiple VA examinations from January 2007 to July 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

Increased Rating Claim

The Veteran served in the United States Marine Corps as an infantry rifleman; his active service included service in the Republic of Vietnam.  The Veteran contends that his service-connected erectile dysfunction has worsened and warrants a compensable rating.  See May 2013 VA Form 21-4128.

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to rate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2016).  The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  The ratings consider the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The degrees of disabilities in the Rating Schedule are considered generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the grades of disability.  38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The schedule recognizes that disability from distinct injuries or diseases may overlap. However, the rating of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  A Veteran may be assigned multiple ratings if the multiple diagnostic codes each require distinct and separate symptomatology that did not duplicate or overlap with the symptomatology required in the other diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the Veteran, and the entire history of the disability. 38 C.F.R. §§ 4.1, 4.2 (2017);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 percent evaluation is the only compensable rating assignable under this Diagnostic Code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id.
Evidence

In his May 2013 claim, as noted above, the Veteran wrote that he had developed a penile deformity and was unable to maintain an erection "firm enough for vaginal penetration."  Furthermore, he reported that his erectile dysfunction medication was no longer effective.

A review of the Veteran's August and September 2013 treatment reports from the Fayetteville VAMC reveal that he sought telecare consultations concerning erectile dysfunction medication and a possible penile deformity.  Examiners from the urology department noted that the Veteran reported that he had been unable to attain a full erection or maintain a partial erection for the last two or three months, vitiating physical intimacy.  An examiner also noted that the Veteran relayed that he tried to engage in intercourse with an erection of less than 50 percent; however, his penis seemed to bend with this effort.  Treatment records also show that the Veteran's erectile dysfunction medication dosage was altered in stages to achieve better erectile results.  As to the possibility of Peyronie's Disease, an examiner suggested 400 milligrams of vitamin E for 6 months, further opining that therapeutic massage with vitamin E-enriched cream or lotion would promote remodeling and reduce curvature related to fibrotic tissue. 

In November 2014, the Veteran was afforded a VA male reproductive system examination.  The examiner reviewed VA records, considered the Veteran's lay account of the onset and course of his erectile dysfunction, and conducted a physical examination.  The examiner noted that a diagnostic impression of erectile dysfunction dated from 2006.  The examiner reported that the Veteran's treatment plan included continuous use of medication.  As to etiology, the examiner opined that there were multiple comorbidities, including diabetes mellitus.

Upon examination, findings indicated no retrograde ejaculation; no male reproductive organ disease; and no chronic epididymitis.  The examiner did not examine the Veteran's penis, testes, epididymis, or prostate gland, indicating that this was not relevant to the examination.  Neoplasms, tumors, and scars were not present.  The examiner stated that erectile dysfunction did not impact the Veteran's functional ability to work.

In his January 2015 Form VA-9, the Veteran repeated his contentions of May 2013.

In April 2015, the Veteran was afforded a VA male reproductive system examination.  The examiner reviewed the Veteran's claims file, considered the Veteran's lay accounts of the onset and manifestations of erectile dysfunction, and conducted a physical examination.  The examiner noted the 2006 diagnostic impression of erectile dysfunction and the 2013 treatment notes concerning Peyronie's Disease.

The examiner reported that the etiology of the Veteran's erectile dysfunction were age and decreased hormone.  Moreover, he reported that the Veteran's erectile dysfunction is not as likely as not attributable to one of the impressions noted above.  The examiner did not examine the Veteran's penis, testes, epididymis, or prostate gland, indicating that this was not relevant to the examination.  Otherwise, in largest part, the examiners findings mirrored those of the November 2014 examiner.

In April 2015, the Veteran submitted a notice of disagreement.  He recapitulated many of the findings in his VA examinations and averred that his erectile dysfunction-related symptomatology is due to diabetes mellitus and "related medicine."

In July 2017, the Veteran was afforded a VA male reproductive system examination.  The examiner reviewed the Veteran's claims file, considered the Veteran's lay accounts of the onset and manifestations of erectile dysfunction, and conducted a physical examination.  The examiner provided the same impressions as the April 2015 examiner.  The examiner noted that the Veteran reported that he was taking Viagra for his erectile dysfunction, however the medication was ineffective.  Upon examination, findings indicated no retrograde ejaculation; no male reproductive organ disease; and no chronic epididymitis.

Upon physical examination, the examiner provided findings of a normal penis, normal testes, and normal epididymis.  Furthermore, the examiner opined that no penile deformity was seen.  In pertinent part, the examiner's other findings mirror those of the November 2014 and the April 2015 examiners, including a finding that the Veteran's erectile dysfunction did not functionally impact his ability to work.

Analysis

As mentioned above, to receive a compensable rating for erectile dysfunction under Diagnostic Code 7522, there must be both penile deformity and evidence of loss of erectile power.

Medical findings in the evidence of record indicate that the Veteran has a loss of erectile power; however, the evidence of record does not indicate that the Veteran has a penile deformity.  As noted above, upon physical examination of the Veteran's genitalia, the most recent VA examiner specifically reported that the Veteran did not have a visible penile deformity.  As to Peyronie's Disease, the Board notes that the RO granted service connection for erectile dysfunction at a noncompensable rating, underscoring that an examiner attributed "the Peyronie's, thus erectile dysfunction, to age and decreased hormone."  See April 4, 2015 rating decision.  A compensable disability rating for erectile dysfunction is not warranted here because both penile deformity and evidence of loss of erectile power are not present.

The Board has considered the Veteran's lay complaints.  The Veteran is certainly competent to report his medical history and observable symptomatology, and the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  In this matter, however, the Board finds that the objective medical findings by skilled medical professionals to be more probative of the severity of the Veteran's erectile dysfunction.  The objective medical evidence does not support a compensable rating for erectile dysfunction.  

While the Board is certainly sympathetic to the Veteran's difficulties, the criteria for a compensable rating have not been met at any point during the appeal period, even with consideration of the fact that the Veteran has loss of erectile power.

Given the absence of a deformity of the penis, the preponderance of evidence is against the claim and a compensable disability for erectile dysfunction is not warranted. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 4.7, 4.21 (2016);  see also Gilbert, supra.


ORDER

An initial compensable rating for erectile dysfunction is denied.


REMAND

Although the Board regrets an additional delay, a remand is necessary to ensure that due process is followed and that there is a full record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5102 (2012); 38 C.F.R. § 3.159 (2016).

A review of the claims file reveals that a substantial amount of evidence has been received since the RO's June 2017 Supplemental Statement of the case (SSOC), including VA examinations which relate to the etiology of the Veteran's claim of a disability characterized by short-term memory loss, dizziness, confusion, and low energy, to include as secondary to service-connected diabetes mellitus.  This medical evidence addresses the issue of entitlement to hypertension.  The RO denied service connection for essential hypertension in a February 2018 rating decision, but the appeal period has not expired.  To date, the AOJ has not sent an SSOC to either the Veteran or his attorney, in order to give these parties a chance to respond to the new medical evidence.  The Veteran has not waived consideration of the pertinent evidence by the AOJ.  Therefore, the appropriate Board action is to remand this issue to the AOJ for issuance of an SSOC.  38 C.F.R. § 19.37 (b) (2017). 

The Veteran was most recently examined for hearing loss in March 2016.  At that time, he did not have compensable hearing loss in the right ear for VA purposes.  Moreover, for VA purposes, he did not have left ear hearing loss at a threshold to grant service connection for his left ear.  However, In April 2016, the Veteran submitted a statement reporting the time and nature of hearing loss disabilities and suggesting that his bilateral hearing acuity is more severe that previously assessed.  Therefore, the Board finds that a new VA examination is warranted.

Furthermore, the evidence of record has raised the issue of entitlement to a TDIU in part because of hearing loss.  In this regard, the Board notes in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his attorney an SSOC on the claim for entitlement to service connection for a disability characterized by short-term memory loss, dizziness, confusion, and low energy, to include as secondary to service-connected diabetes mellitus.

The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  

The Board herein intimates no opinion as to the outcome of this matter.

2.  Then contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his hearing loss.  If the Veteran returns a completed release of information form, the AOJ should obtain these records and associate them with the electronic claims file.

3.  The Veteran should be scheduled for an appropriate VA audiological examination in order to determine (1) the nature and etiology of his claimed left ear hearing loss and (2) the severity of his right ear hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination. The examination report must reflect that such a review was conducted.  The examiner must note the Veteran's reports of how any decreased hearing acuity affects his occupation and daily activities.  

If the examiner finds that the Veteran has left ear hearing loss for VA purposes, s/he should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hearing loss began in or is related to service.  The examiner must consider the Veteran's noise exposure in service.

A rationale for all opinions reached should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, s/he shall provide an explanation stating why this is so.  In so doing, the examiner is asked to explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that s/he has exhausted the limits of current medical knowledge in providing an opinion.

4.  The AOJ should then re-adjudicate the Veteran's aforementioned claims and his claim for a TDIU in light of the evidence of record including the decision above.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


